JUDGMENT

                                  Court of Appeals
                            First District of Texas
                                  NO. 01-14-00566-CR

                             DIEGO SANCHEZ, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

  Appeal from the 175th District Court of Bexar County. (Tr. Ct. No. 2012-CR-7790).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on June 9, 2014. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 7, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland, and Brown.